Exhibit 10.2 Energy Focus, Inc. 2008 Stock Incentive Plan Notice of Stock Option Grant You have been granted the following Option to purchase Common Stock of Energy Focus, Inc. (the “Company”) under the Company’s 2008 Stock Incentive Plan as amended (the “Plan”): Name of Optionee: Number of Option Shares Granted : Type of Option : □ Incentive Stock Option □ Nonstatutory Stock Option Exercise Price Per Share : $ Grant Date: Vesting Commencement Date : Vesting Schedule: Expiration Date: Energy Focus, Inc. Notice of Stock Option Grant -1- By your signature and the signature of the Company’s representative below, you and the Company agree that this Option is granted under and governed by the term and conditions of the Plan and the Stock Option Agreement, both of which are attached to and made a part of this document. OPTIONEE : Energy Focus, Inc. By: Optionee’s Signature Title: Optionee’s Printed Name Energy Focus, Inc. Notice of Stock Option Grant -2- ENERGY FOCUS, INC. 2 STOCK OPTION AGREEMENT Tax Treatment This Option is intended to be an incentive stock option under Section 422 of the Internal Revenue Code or a nonstatutory option, as provided in the Notice of Stock Option Grant. Even if this Option is designated as an incentive stock option, it shall be deemed to be a nonstatutory option to the extent required by the $100,000 annual limitation under Section 422(d) of the Internal Revenue Code. Vesting This Option becomes exercisable in installments, as shown in the Notice of Stock Option Grant. This Option will in no event become exercisable for additional shares after your Service has terminated for any reason. Term This Option expires in any event at the close of business at Company headquarters on the day before the 10th anniversary of the Grant Date, as shown on the Notice of Stock Option Grant (fifth anniversary for a more than 10% stockholder as provided under the Plan if this is an incentive stock option). This Option may expire earlier if your Service terminates, as described below. Regular Termination If your Service terminates for any reason except death or “Total and Permanent Disability” (as defined in the Plan), then this Option will expire at the close of business at Company headquarters on the date three (3) months after the date your Service terminates (or, if earlier, the Expiration Date). The Company has discretion to determine when your Service terminates for all purposes of the Plan and its determinations are conclusive and binding on all persons. Death If you die, then this Option will expire at the close of business at Company headquarters on the date six (6) months after the date your Service terminates (or, if earlier, the Expiration Date). During that period of up to six (6) months, your estate or heirs may exercise the Option. Disability If your Service terminates because of your Total and Permanent Disability, then this Option will expire at the close of business at Company headquarters on the date six (6) months after the date your Service terminates (or, if earlier, the Expiration Date). Energy Focus, Inc. Notice of Stock Option Grant -3- Leaves of Absence For purposes of this Option, your Service does not terminate when you go on a military leave, a sick leave or another bona fide leave of absence, if the leave was approved by the Company in writing and if continued crediting of Service is required by the terms of the leave or by applicable law. But your Service terminates when the approved leave ends, unless you immediately return to active work. If you go on a leave of absence, then the vesting schedule specified in the Notice of Stock Option Grant may be adjusted in accordance with the Company’s leave of absence policy or the terms of your leave. If you commence working on a part-time basis, then the vesting schedule specified in the Notice of Stock Option Grant may be adjusted in accordance with the Company’s part-time work policy or the terms of an agreement between you and the Company pertaining to your part-time schedule. Restrictions on Exercise The Company will not permit you to exercise this Option if the issuance of shares at that time would violate any law or regulation. The inability of the Company to obtain approval from any regulatory body having authority deemed by the Company to be necessary to the lawful issuance and sale of the Company stock pursuant to this Option shall relieve the Company of any liability with respect to the non-issuance or sale of the Company stock as to which such approval shall not have been obtained. However, the Company shall use its best efforts to obtain such approval. Notice of Exercise When you wish to exercise this Option you must notify the Company by completing the attached “Notice of Exercise of Stock Option” form and filing it with the Finance Department of the Company. You notice must specify how many shares you wish to purchase. Your notice must also specify how your shares should be registered. The notice will be effective when it is received by the Company. If someone else wants to exercise this Option after your death, that person must prove to the Company’s satisfaction that he or she is entitled to do so. Energy Focus, Inc. Notice of Stock Option Grant -4- Form of Payment When you submit your notice of exercise, you must include payment of the Option exercise price for the shares you are purchasing. Payment may be made in the following form(s): ●
